 1
 2
     Roger S. Bonakdar, #253920
 3   2344 TULARE ST., SUITE 301
     FRESNO, CALIFORNIA 93721
 4   PHONE (559) 495-1545
     FAX (559) 495-1527
 5
     Attorneys for Defendant, DANIEL FELICIANO SANDOVAL-ARCE
 6
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                  )   Case No. 1:18-CR-00122 – DAD-BAM
11                                              )
                       Plaintiff,               )   STIPULATION TO CONTINUE
12                                              )   SENTENCING HEARING; ORDER
     vs.                                        )   THEREON
13                                              )
     DANIEL FELICIANO SANDOVAL-                 )   Sentencing: February 11, 2019
14   ARCE,                                      )   Time: 10:00 a.m.
                                                )   Courtroom: 5
15                    Defendant.                )
                                                )
16
17           WHEREAS the Sentencing Hearing has been scheduled in this matter for February 11,
18   2019.
19           WHEREAS Roger S. Bonakdar, counsel for Defendant Daniel Feliciano Sandoval-Arce

20   (herein “Mr. Sandoval-Arce”), and Probation Officer Ms. Flores, jointly request additional time

21   to meet with Mr. Sandoval-Arce to prepare the Presentence Investigation Report.

22           WHEREAS the interview with Defendant was set but had to be cancelled due to the

23   Probation Officer’s unforeseeable family emergency.

24           WHEREAS there is insufficient time for the parties to meet for the probation interview,

25   so that the PSR may be prepared in time for the sentencing hearing, as presently set.

26           WHEREAS counsel for the parties have met and conferred concerning the continuance,

27   and the Government has no opposition to a continuance.

28           THEREFORE, IT IS STIPULATED by and between the parties that the February 11,

                                                     -1-
 1   2019, sentencing hearing be continued to February 25, 2019.
 2          THEREFORE, IT IS FURTHER STIPULATED that this Stipulation may be executed in

 3   multiple counterparts, and that said counterparts (when offered together) shall constitute a fully

 4   executed original. In this regard, signatures by electronic means shall be given the same force

 5   and effect as originals.

 6          IT IS SO STIPULATED:

 7   Date: January 2, 2018                                 BONAKDAR LAW FIRM
 8
 9
                                                           /S/ Roger S. Bonakdar
10                                                         ROGER S. BONAKDAR
                                                           Attorney for Defendant,
11                                                         Daniel Feliciano Sandoval-Arce
12
     Dated: January 2, 2018                                UNITED STATES PROBATION
13
14                                                         /s/ Breanna Flores
                                                           BREANNA FLORES
15                                                         United States Probation Officer
16
17   Date: January 2, 2018                                 UNITED STATES ATTORNEY

18
19
                                                           /s/ Ross Pearson
20                                                         Ross Pearson
                                                           Assistant United States Attorney
21
22
23
                                      [Order Continues on Next Page]
24
25
26
27
28
                                                     -2-
 1                                                 ORDER
 2          The Stipulation to Continue Sentencing Hearing having come before this Court and good

 3   cause appearing therefore;

 4          IT IS HEREBY ORDERED that the February 11, 2019, sentencing hearing is hereby

 5   continued to February 25, 2019.

 6          IT IS FURTHER ORDERED that the deadlines for exchange of informal objections, and

 7   filing of formal objections and sentencing memorandum, shall be extended to reconcile with the

 8   continued Sentencing Hearing date.

 9          For the purpose of computing time under the Speedy Trial Act, 18 U.S.C., §3161, et seq.,

10   within which trial must commence, the time period of February 11, 2019, to February 25, 2019,

11   inclusive, is deemed excludable pursuant to 18 U.S.C., §3161(h)(7)(A), B(iv) because it results

12   from a continuance granted by the Court at Defendant’s request on the basis of the Court’s

13   finding that the ends of justice served by taking such action outweigh the best interest of the

14   public and the Defendant in a speedy trial.

15
     IT IS SO ORDERED.
16
        Dated:     January 3, 2019
17                                                      UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                                     -3-
